Citation Nr: 0830700	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  05-25 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had active service from October 1971 to October 
1975 and from May 1999 to July 1999.  

This matter came to the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego.  

This matter was remanded in July 2007.  A review of the 
record shows that the RO has complied with all remand 
instructions to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDING OF FACT

Tinnitus, first documented after service, is unrelated to an 
injury, disease, or event of service origin. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 

In a letter dated in June 2003, the RO informed the veteran 
of its duty to assist him in substantiating his claim, and 
the effect of this duty upon his claim.  

The letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
He was advised that it was his responsibility to send any 
other medical records supporting his claim, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim." 

The contents of the above letter provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  He was provided opportunities to submit additional 
evidence.  The purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, private medical records, 
and VA examinations are of record.  Therefore, the Board 
finds that duty to notify and duty to assist have been 
satisfied and will proceed to the merits of the veteran's 
appeal.  

Criteria & Analysis

The veteran seeks service connection for tinnitus.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in the line of duty, in the active military, naval 
or air service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Accordingly, in order to establish entitlement to service 
connection, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Several service Reports of Medical Examinations dated in 
October 1986, November 1990, February 1996, and February 2001 
reflect that the veteran's ears were clinically evaluated as 
normal.  Service Reports of Medical History dated in June 
2000 and April 2002 reflect that the veteran checked the 'no' 
box for ringing in ears.  

The veteran underwent a VA examination in June 2003.  He 
reported noise exposure working with aerospace ground 
equipment for 4 years during active duty and 22 years as an 
Air Force reservist.  He denied tinnitus.  Following physical 
examination, the examiner made no diagnosis of tinnitus.  

Private medical records from Kaiser Permanente dated in 
August 2004 reflect that the veteran complained of ringing in 
both ears off and on for 10 years.  

The veteran underwent another VA examination in October 2007.  
He reported noise exposure as an Aero Space Equipment 
Repairman during military service in the Air Force from 1971 
to 1975.  He stated that hearing protective devices were 
used.  He claimed that he repaired flight line equipment and 
tested generators while in the Air Force Reserve from 1982 to 
2003.  He denied noise exposure from his occupational 
activity as an air condition repairman for over 20 years.  He 
also denied noise exposure from his recreational activities, 
including recreational use of fire arms.  

Following physical examination, the examiner noted that 
service medical records showed that the veteran denied the 
presence of tinnitus.  The examiner also found that the only 
note that indicated the veteran's complaints of tinnitus was 
an audiological evaluation at Kaiser Permanente in August 
2004 after military service.  Therefore, the examiner stated 
that "there is no evidence to [conclude] that the etiology 
of tinnitus is not service connected."  

On the basis of the service medical records, tinnitus was not 
affirmatively shown during service.  For this reason, the 
claim of service connection for tinnitus under 38 U.S.C.A. 
§§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not established.

Although the service medical records do not document 
tinnitus, the veteran is competent to describe tinnitus, but 
as the service medical records lack the documentation of the 
combination of manifestations sufficient to identify tinnitus 
and sufficient observation to establish chronicity during 
service, and as chronicity in service is not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, a VA examination performed in June 2003 
reflects that the veteran initially denied tinnitus.  Kaiser 
Permanente records dated in August 2004 reflect that he gave 
a history of tinnitus off and on for 10 years, almost 5 years 
after discharge from active service in 1999.  The absence of 
documented complaints of tinnitus until 2004 interrupts 
continuity and is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity.

In this case, tinnitus is a condition under case law, where 
lay observation has been found to be competent as to the 
presence of the disability, that is, tinnitus is capable of 
lay observation.  Charles v. Principi, 16 Vet. App. 370 
(2002) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Although the veteran is competent to declare that he has 
tinnitus, he is not competent to provide a medical nexus 
opinion between tinnitus and an injury, disease, or event of 
service origin.  Where, as here, the determinative issue 
involves a question of a medical nexus or medical causation, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claim because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
substantiate the claim that tinnitus is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007)

On the question of a medical nexus or medical causation, 
there is no favorable, competent medical evidence of record 
to support the claim.  The Board notes that a nexus opinion 
was provided by the October 2007 VA examiner.  The examiner 
stated that "there is no evidence to [conclude] that the 
etiology of tinnitus is not service connected."  Based upon 
a careful review of the VA examination report and the 
examiner's statements contained therein, the examiner's 
statement appears to be a typographical error.  The overall 
impression of the examination report indicates that tinnitus 
is not service connected.  The aforementioned reasoning is 
also consistent with the other objective evidence of record.  
Again, the service medical records and the post service 
evidence immediately thereafter show no complaints of or 
treatment for tinnitus; in 2003 the veteran denied having 
tinnitus; and when read in totality, the 2007 examiner's 
opinion is against the veteran's claim.

Based on a complete review of all of the evidence of record, 
the preponderance of the evidence is against the claim and 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b).





ORDER

Service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


